       Case 2:20-cv-19047-JMV-ESK Document 27 Filed 04/01/21 Page 1 of 2 PageID: 531
       Ltr to Pltf re




                                                       State of New Jersey
PHILIP D. MURPHY                                    OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                      DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                            DIVISION OF LAW
SHEILA Y. OLIVER                                              25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                                   PO Box 116                                                 Director
                                                           TRENTON, NJ 08625-0116




                                                               April 1, 2021

          VIA ECF

          The Honorable John Michael Vazquez, U.S.D.J.
          United States District Court for the District of New Jersey
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street
          Newark, New Jersey 07101

                        Re:    Smith & Wessson Brands, Inc. v. Gurbir S. Grewal, et al.
                               Docket No. 20-cv-19047-KM-ESK


          Judge Vazquez:

                 This office represents the defendants in this matter, New Jersey Attorney
          General Gurbir S. Grewal and the New Jersey Division of Consumer Affairs
          (“Defendants”). Defendants will be filing a motion to dismiss the Amended Complaint
          that Plaintiffs filed on March 10, 2021. This letter sets forth what the parties jointly
          propose to the Court as a briefing schedule for that motion. If this proposal meets with
          the Court’s approval, the parties respectfully request that the Court approve it by
          endorsing this letter, “So ordered.”

                 Defendants propose to file their initial motion to dismiss on or before April 26,
          2021, with Plaintiffs’ initial opposition due on or before May 17, 2021. Defendants
          would have through May 31, 2021, to submit any reply papers. Plaintiffs have indicated
          a desire for the opportunity to file a surreply submission, and Defendants have indicated



                                   HUGHES JUSTICE COMPLEX• TELEPHONE: 609-292-7922 • FAX: 609-633-8702
                              New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-19047-JMV-ESK Document 27 Filed 04/01/21 Page 2 of 2 PageID: 532

                                                                            April 1, 2021
                                                                                   Page 2


their consent to such a filing, which would be due on or before June 7, 2021, and would
be limited to fifteen pages.

       As noted in the Court’s March 15, 2021 conference call with the parties, this
briefing will supersede prior briefing related to Plaintiffs’ Initial Complaint. Thank you
for your kind consideration of this submission.

                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY


                             By:/s/ Robert J. McGuire
                                  Robert J. McGuire
                                  Deputy Attorney General

cc: All counsel (via ECF)
